SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 3, 2011 WORLD ACCEPTANCE CORPORATION (Exact Name of Registrant as Specified in its Charter) South Carolina 0-19599 57-0425114 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 108 Frederick Street Greenville, South Carolina 29607 (Address of Principal Executive Offices) (Zip Code) (864) 298-9801 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item5.07 Submission of Matters to a Vote of Security Holders. World Acceptance Corporation, Inc. held its Annual Meeting of Shareholders on August 3, 2011. Of the 15,044,065 shares outstanding and entitled to vote, 13,491,944 shares were represented at the meeting, or an 89.68% quorum. The final results of voting for each matter submitted to a vote of shareholders at the meeting are as follows: Proposal 1 — Election of Directors Elected the following seven individuals to the Board of Directors to serve as directors for a term of one year until the Annual Meeting of Shareholders in 2012, or until their successors have been duly elected and qualified: Votes Cast For Votes Withheld Votes Abstained Broker Non-Votes Ken R. Bramlett, Jr. - James R. Gilreath - William S. Hummers IIII - A. Alexander McLean III - Scott J. Vassalluzzo - Charles D. Way - Darrell E. Whitaker - Proposal 2 — Ratification of Appointment of Independent Auditors Ratified the selection of KPMG, LLP as independent auditors for the year ending March 31, 2012: For Against Abstain Broker Non-Votes 0 Proposal3 — Approval of the 2011 Stock Option Plan Approve d the 2011 Stock Option Plan: For Against Abstain Broker Non-Votes Proposal4 — Approval, on an advisory basis, of the executive compensation of the Company Approved, on an advisory basis, the executive compensation of the Company: For Against Abstain Broker Non-Votes Proposal5 — Advisory vote to recommend the frequency of the executive compensation vote Recommend, on an advisory basis,the frequency of the shareholdervote on the executive compensation of the Company: Every Year Every 2 Years Every 3 Years Abstain Broker Non-Votes Based on these results, and consistent with the Company's Board of Directors' recommendation, the Company has determined that it will hold the advisory shareholder vote on the Company's executive compensation on an annual basis until the next advisory vote on the frequency of the shareholder vote on executive compensation occurs. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD ACCEPTANCE CORPORATION (Registrant) Date:August 3, 2011 By: /s/ Kelly M. Malson Kelly M. Malson SeniorVice President and Chief Financial Officer
